DETAILED ACTION
This action is response to application number 14/853,705, amendment and remarks, dated on 06/03/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-11, 3-22, 24-31 and 33-42 allowed.
Claims 4, 12, 23 and 32 cancelled. 
Allowable Subject Matter
Claims 1-3, 5-11, 3-22, 24-31 and 33-42 allowed.
The following is a statement of reasons for the indication of allowable subject matter.
The claims are allowable over the prior art of record, in view of amendment, remarks dated on 06/03/2021, and after further search and consideration, the prior arts of record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the particular features incorporated in each independent claims.  
Thus, claims 1-3, 5-11, 3-22, 24-31 and 33-42 are found to be novel and unobvious over prior art of record. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908. The examiner can normally be reached on Monday to Friday, 7:30AM-5:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOUROUSH MOHEBBI/Primary Examiner, Art Unit 2471                                                                                                                                                                                                                                                                                                                                                                                                         6/21/2021